internal_revenue_service number release date index number -------------------------- ----------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc intl b02 plr-134842-15 date date shareholder --------------------------------------------- fc ------------------------------------------- country ------------ year ------- year -------- year ------- year ------- tax advisor ---------------------------- tax advisor -------------------------- dear ---------------- this is in response to a letter dated date submitted by shareholder’s authorized representatives that requested the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code the code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted by shareholder and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts shareholder is a married individual who files a joint federal_income_tax return with his spouse shareholder was a united_states_resident and citizen at all relevant times fc is an entity organized under the laws of country that is treated as a corporation for u s plr-134842-15 federal_income_tax purposes fc qualified as a passive_foreign_investment_company pfic as defined in sec_1297 with respect to shareholder for all relevant years shareholder acquired shares of fc in year shareholder is neither a tax professional nor a tax expert and was not familiar with the rules governing pfics or the availability of making a qef election shareholder relied on tax advisor to prepare his income_tax return for year shareholder relied on tax advisor to prepare his income_tax returns for year through year tax advisor did not advise shareholder that fc was a pfic fc did not inform shareholder that it may have been a pfic until it sent shareholder an email in year with pfic annual information statements attached shareholder forwarded the email to tax advisor in year as part of the documents tax advisor needed to prepare shareholder’s year tax_return shareholder submitted affidavits under penalties of perjury describing the events that led to his failure to make a qef election with respect to fc by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professionals and the extent to which the shareholder relied on such professionals including the roles of tax advisor and tax advisor shareholder represents that as of the date of his request_for_ruling the pfic status of fc had not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year law sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if plr-134842-15 the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-134842-15 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely kristine crabtree assistant to the branch chief branch international cc
